— In a proceeding pursuant to CPLR article 78 to compel the respondent to issue to petitioners a permit, without restrictions, allowing them to repair their dock, the petitioners appeal from a judgment *903of the Supreme Court, Suffolk County, entered September 5, 1980, which dismissed their petition. Judgment affirmed, with $50 costs and disbursements. The only question raised on appeal, whether petitioners’ dock was within the Town of Huntington or the Incorporated Village of Huntington Bay, was not presented to Special Term, and accordingly may not properly be considered on appeal (see Matter of Reiss v Abramowitz, 39 AD2d 916; Matter of Pangburn v Plummer, 36 AD2d 883). Titone, J.P., Gibbons, Gulotta and Margett, JJ., concur.